Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20100308211 A1) hereafter referred to as Cho  in view of Carr et al. (US 20180374981 A1)  hereafter referred to as Carr .
In regard to claim 1 Cho teaches a photodetector [see Fig. 9, Fig. 8 see paragraph 0100, 0115 “Like in the above-described exemplary embodiment as described with reference to FIGS. 6 through 8”] comprising: 
a substrate [“substrate 210”]; and 
a first structure [“phototransistor 230”] formed on the substrate; 
the first structure including: 
an emitter layer [“emitter layer 232”] formed on the substrate; 
a base layer [“base layer 234”] formed on the emitter layer; and 
a collector layer [“a highly-doped sub-collector layer 237 may be interposed between the collector layer 236 and the collector electrode 238” “the collector layer 236 may be formed of N- type GaAs or InGaAs, and the sub-collector layer 237 may be formed of N+ type GaAs, InGaP, or AlGaAs. The collector electrode 238, the base electrode 235, and the lower electrode 220 may be formed of a transparent conductive material such as ITO, ZnO, or AZO”] formed on the base layer having a plasmonic [“FIG. 9 is a cross-sectional view of a 2D arrangement”] structure, the plasmonic structure including a first plurality of mesa [see Fig. 9, Fig. 8] structures, 
but does not teach wherein each of the mesa structures of the first plurality of mesa structures includes a second plurality of mesa structures having ridges arranged in a regularly repeating pattern.
See paragraph 0060 “input light L1 may be infrared light having a wavelength of 800 nm”.
Carr teaches limited bandwidth detection, see Figs. 6A-6E see paragraph 0082, 0083, 0033, 0004 “metamaterial structures which provide an increase emissivity or absorptivity within a limited bandwidth range” “the metamaterial structure physically configured with one or more layers providing one or more of an emitter and/or detector for electromagnetic radiation within one or more wavelength bands” “raised, pillar-like structures” “metals provide a high plasma frequency and an increased density of electrons compared to a semiconducting structural element” “In embodiments, semiconductor surface plasmonic structures such as are depicted in FIGS. 6A and 6B can provide operation at mid-infrared and longer wavelength regions”.
Thus it would be obvious to modify Cho Fig. 8 to try to form pillar shapes of suitable periodicity in the collector electrode 238 in order to collect more infrared light of desired wavelength i.e. to modify Cho to include wherein each of the mesa structures of the first plurality of mesa structures includes a second plurality of mesa structures having ridges arranged in a regularly repeating pattern.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to try to collect more infrared light of desired wavelength.
In regard to claim 2 Cho and Carr as combined teaches  wherein the second plurality of mesa structures concentrate [see combination “metamaterial structures which provide an increase emissivity or absorptivity within a limited bandwidth range”] an incident light in the collector layer.
In regard to claim 3 Cho and Carr as combined teaches  [see Cho band-gap engineering, see paragraph 0106 “the collector layer 236 may be formed of N- type GaAs or InGaAs” “the emitter layer 232 may be formed of N-type InGaP. The base layer 234 may be formed of P-type GaAs”, the heterojunction depends on doping type and band-gaps on either side] wherein the collector layer is configured to decrease thermally generated dark current in the photo detector.
In regard to claim 4 Cho and Carr as combined teaches  [see Cho band-gap engineering, see paragraph 0106 “the collector layer 236 may be formed of N- type GaAs or InGaAs” “the emitter layer 232 may be formed of N-type InGaP. The base layer 234 may be formed of P-type GaAs”, the heterojunction depends on doping type and band-gaps on either side]  wherein the emitter layer decreases hole injection from the base layer into the emitter layer.
In regard to claim 5 Cho and Carr as combined teaches wherein the plasmonic structure increases infrared absorption [see combination “metamaterial structures which provide an increase emissivity or absorptivity within a limited bandwidth range”] in the photo detector. 
In regard to claim 6 Cho and Carr as combined teaches wherein the first plurality of mesa structures are arranged [see combination see Carr Figs. 6A-6E] in a grating pattern. 
In regard to claim 7 Cho and Carr as combined teaches wherein the second plurality of mesa structures comprises at least one of a rectangle shape  [see combination see Carr Figs. 6A-6E] , a square shape, a hexagon shape, a rhombus shape, a trapezium shape, a circle shape, a triangle shape, and a pentagon shape.
In regard to claim 12 Cho and Carr as combined teaches  wherein the first plurality of mesa structures having ridges  [see combination see Carr Figs. 6A-6E “raised, pillar-like structures” ] arranged in a regularly repeating pattern.
In regard to claim 13 Cho and Carr as combined teaches  wherein the repeating pattern of the ridges of the second plurality of mesa structures is configured to enhance detection of light [see combination “metamaterial structures which provide an increase emissivity or absorptivity within a limited bandwidth range”] in a target frequency band.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Carr as combined and further  in view of Nguyen et al. (US 11264526 B1) hereafter referred to as Nguyen
In regard to claim 8 Cho and Carr as combined does not specifically teach wherein the substrate comprises of GaSb.
See Nguyen teaches phototransistor see column 2 “ infrared (IR) detector ” “substrate 44, which may for example be a GaSb substrate”.
Thus it would be obvious to modify Cho to include GaSb substrate.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that GaSb substrate is known to give good results for fabricating infrared detectors.
In regard to claim 9 Cho and Carr as combined does not specifically teach wherein the emitter layer comprises at least one of Ill-V strained-layer superlattice materials, comprised of IIl-V binary, ternary, and quaternary alloys, such as InAs, InAsSb, AlSb, AlGaSb, GalnSb, or GalnAsSb.
See Nguyen teaches see column 4 line 40 “using InAs/GaSb superlattice materials with an energy gap of ˜100 meV for the base region 26” “InAs/GaSb/AlSb/GaSb superlattice materials with an energy gap of ˜200 meV for the emitter 28 and the collector 24”. Nguyen does not suggest limiting the material to lattice matched materials.
Thus it would be obvious to modify Cho to include wherein the emitter layer comprises at least one of Ill-V strained-layer superlattice materials, comprised of IIl-V binary, ternary, and quaternary alloys, such as InAs, InAsSb, AlSb, AlGaSb, GalnSb, or GalnAsSb.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform band engineering to obtain absorption at the wavelength of choice, lower dark current and ease of manufacture by allowing some strain in the layers.
In regard to claim 10 Cho and Carr as combined does not specifically teach wherein the base layer comprises at least one of Ill-V strained-layer superlattice materials, comprised of IIl-V binary, ternary, and quaternary alloys, such as InAs, InAsSb, AlSb, AlGaSb, GalnSb, or GalnAsSb.
See Nguyen teaches see column 4 line 40 “using InAs/GaSb superlattice materials with an energy gap of ˜100 meV for the base region 26” “InAs/GaSb/AlSb/GaSb superlattice materials with an energy gap of ˜200 meV for the emitter 28 and the collector 24”. Nguyen does not suggest limiting the material to lattice matched materials.
Thus it would be obvious to modify Cho to include wherein the base layer comprises at least one of Ill-V strained-layer superlattice materials, comprised of IIl-V binary, ternary, and quaternary alloys, such as InAs, InAsSb, AlSb, AlGaSb, GalnSb, or GalnAsSb.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform band engineering to obtain absorption at the wavelength of choice, lower dark current and ease of manufacture by allowing some strain in the layers.
In regard to claim 11 Cho and Carr as combined does not specifically teach wherein the plasmonic structure is comprises at least one of Ill-V strained-layer superlattice materials, comprised of Ill-V binary, ternary, and quaternary alloys, such as InAs, InAsSb, AlSb, AlGaSb, GalnSb, or GalnAsSb.
See Nguyen teaches see column 4 line 40 “using InAs/GaSb superlattice materials with an energy gap of ˜100 meV for the base region 26” “InAs/GaSb/AlSb/GaSb superlattice materials with an energy gap of ˜200 meV for the emitter 28 and the collector 24”. Nguyen does not suggest limiting the material to lattice matched materials.
Thus it would be obvious to modify Cho to include  wherein the plasmonic structure is comprises at least one of Ill-V strained-layer superlattice materials, comprised of Ill-V binary, ternary, and quaternary alloys, such as InAs, InAsSb, AlSb, AlGaSb, GalnSb, or GalnAsSb.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform band engineering to obtain absorption at the wavelength of choice, lower dark current and ease of manufacture by allowing some strain in the layers.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho   in view of Carr  .
In regard to claim 14 Cho teaches a method of fabricating a photodetector [see Fig. 9, Fig. 8 see paragraph 0100, 0115 “Like in the above-described exemplary embodiment as described with reference to FIGS. 6 through 8”] comprising: 
providing a substrate [“substrate 210”];  
fabricating a first structure [“phototransistor 230”] formed on the substrate; 
the first structure including:
fabricating an emitter layer [“emitter layer 232”] formed on the substrate;
fabricating a base layer [“base layer 234”] formed on the emitter layer; and
fabricating a collector layer [“a highly-doped sub-collector layer 237 may be interposed between the collector layer 236 and the collector electrode 238” “the collector layer 236 may be formed of N- type GaAs or InGaAs, and the sub-collector layer 237 may be formed of N+ type GaAs, InGaP, or AlGaAs. The collector electrode 238, the base electrode 235, and the lower electrode 220 may be formed of a transparent conductive material such as ITO, ZnO, or AZO”] formed on the base layer having a plasmonic [“FIG. 9 is a cross-sectional view of a 2D arrangement”] structure, the plasmonic structure including a first plurality of mesa [see Fig. 9, Fig. 8] structures, 
but does not teach wherein each of the mesa structures of the first plurality of mesa structures includes a second plurality of mesa structures having ridges arranged in a regularly repeating pattern.
See paragraph 0060 “input light L1 may be infrared light having a wavelength of 800 nm”.
Carr teaches limited bandwidth detection, see Figs. 6A-6E see paragraph 0082, 0083, 0033, 0004 “metamaterial structures which provide an increase emissivity or absorptivity within a limited bandwidth range” “the metamaterial structure physically configured with one or more layers providing one or more of an emitter and/or detector for electromagnetic radiation within one or more wavelength bands” “raised, pillar-like structures” “metals provide a high plasma frequency and an increased density of electrons compared to a semiconducting structural element” “In embodiments, semiconductor surface plasmonic structures such as are depicted in FIGS. 6A and 6B can provide operation at mid-infrared and longer wavelength regions”.
Thus it would be obvious to modify Cho Fig. 8 to try to form pillar shapes of suitable periodicity in the collector electrode 238 in order to collect more infrared light of desired wavelength i.e. to modify Cho to include wherein each of the mesa structures of the first plurality of mesa structures includes a second plurality of mesa structures having ridges arranged in a regularly repeating pattern.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to try to collect more infrared light of desired wavelength.
In regard to claim 15 Cho and Carr as combined teaches  wherein the second plurality of mesa structures concentrate  [see combination “metamaterial structures which provide an increase emissivity or absorptivity within a limited bandwidth range”] an incident light in the collector layer.
In regard to claim 16 Cho and Carr as combined teaches  [see Cho band-gap engineering, see paragraph 0106 “the collector layer 236 may be formed of N- type GaAs or InGaAs” “the emitter layer 232 may be formed of N-type InGaP. The base layer 234 may be formed of P-type GaAs”, the heterojunction depends on doping type and band-gaps on either side] wherein the collector layer is configured to decrease thermally generated dark current in the photo detector.
In regard to claim 17 Cho and Carr as combined teaches  [see Cho band-gap engineering, see paragraph 0106 “the collector layer 236 may be formed of N- type GaAs or InGaAs” “the emitter layer 232 may be formed of N-type InGaP. The base layer 234 may be formed of P-type GaAs”, the heterojunction depends on doping type and band-gaps on either side]  wherein the emitter layer decreases hole injection from the base layer into the emitter layer.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho  in view of Carr  .
In regard to claim 18 Cho teaches a photodetector [see Fig. 9, Fig. 8 see paragraph 0100, 0115 “Like in the above-described exemplary embodiment as described with reference to FIGS. 6 through 8”] comprising: 
a substrate [“substrate 210”];  and 
a first structure [“phototransistor 230”] formed on the substrate; 
the first structure including:
an emitter layer [“emitter layer 232”] formed on the substrate;
a base layer [“base layer 234”] formed on the emitter layer; and
a collector layer [“a highly-doped sub-collector layer 237 may be interposed between the collector layer 236 and the collector electrode 238” “the collector layer 236 may be formed of N- type GaAs or InGaAs, and the sub-collector layer 237 may be formed of N+ type GaAs, InGaP, or AlGaAs. The collector electrode 238, the base electrode 235, and the lower electrode 220 may be formed of a transparent conductive material such as ITO, ZnO, or AZO”] formed on the base layer having a plasmonic [“FIG. 9 is a cross-sectional view of a 2D arrangement”] structure, the plasmonic structure including a plurality of macro mesa [see Fig. 9, Fig. 8] structures, 
but does not teach wherein each of the macro mesa structures includes a plurality of micro mesa structures having ridges arranged in a regularly repeating pattern, 
wherein a first macro mesa structure of the plurality of macro mesa structures includes a first micro mesa structure having ridges arranged in a first pattern to enhance detection of light within a first frequency band.
See paragraph 0060 “input light L1 may be infrared light having a wavelength of 800 nm”.
Carr teaches limited bandwidth detection, see Figs. 6A-6E see paragraph 0082, 0083, 0033, 0004 “metamaterial structures which provide an increase emissivity or absorptivity within a limited bandwidth range” “the metamaterial structure physically configured with one or more layers providing one or more of an emitter and/or detector for electromagnetic radiation within one or more wavelength bands” “raised, pillar-like structures” “metals provide a high plasma frequency and an increased density of electrons compared to a semiconducting structural element” “In embodiments, semiconductor surface plasmonic structures such as are depicted in FIGS. 6A and 6B can provide operation at mid-infrared and longer wavelength regions”.
Thus it would be obvious to modify Cho Fig. 8 to try to form pillar shapes of suitable periodicity in the collector electrode 238 in order to collect more infrared light of desired wavelength i.e. to modify Cho to include wherein each of the macro mesa structures includes a plurality of micro mesa structures having ridges arranged in a regularly repeating pattern, wherein a first macro mesa structure of the plurality of macro mesa structures includes a first micro mesa structure having ridges arranged in a first pattern to enhance detection of light within a first frequency band.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to try to collect more infrared light of desired wavelength.
In regard to claim 19 Cho and Carr as combined teaches  [see combination Carr “one or more of an emitter and/or detector for electromagnetic radiation within one or more wavelength bands”] comprising a second macro mesa structure of the plurality of macro mesa structures including a second micro mesa structure having ridges arranged in a second pattern to enhance detection of light within a second frequency band.
In regard to claim 20 Cho and Carr as combined teaches wherein the plurality of micro mesa structures comprises at least one of a rectangle shape [see combination see Carr Figs. 6A-6E] ,  a square shape, a hexagon shape, a rhombus shape, a trapezium shape, a circle shape, a triangle shape, and a pentagon shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jinhua (see PTO-892) teaches see Fig. 1 see plasmonic absorption structure 17 in electrode 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818